DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 04/22/2021.
Applicant’s amendments filed 04/22/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 3, 8, and 21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,510,952 (hereinafter Patent (‘952)) in view of Nagel et al. (US Patent No. 9,722,174, hereinafter Nagel).
Claim 20 of Patent (‘952) recites a device comprising:
a first electrode (line 2);
a storage element (lines 3-5) over the first electrode;
a second electrode (lines 3-5) over the storage element;
a spacer (lines 6-10) having a bottom portion on the first electrode and a standing portion extending from the bottom portion;
a barrier structure (line 11) extending from the bottom portion of the spacer; and
a first dielectric layer (lines 17-18) substantially conformally over the spacer and the barrier structure.
Further, Claim 20 of Patent (‘952) does not recite a first conductive via plug; a first electrode over the first conductive via plug; a bottom portion extending along a top surface of the first electrode and a standing portion extending along a sidewall of the second electrode, and a barrier structure along a sidewall of the standing portion of the spacer, wherein the barrier structure has an inner sidewall facing the storage element; wherein the first dielectric layer is in contact with the inner sidewall of the barrier structure. However, Nagel teaches forming a storage element (54) (Nagel, Fig. 13, Col. 1, lines 15-39; Col. 3, lines 16-27; Col. 4, lines 1-65; Col. 5, lines 47-67; Col. 6, lines 1-67; Col. 7, lines 1-29) over the first conductive plug (30), wherein a first electrode (44) is over the first conductive via plug (30); a spacer (113) including a bottom portion (e.g., a horizontal portion of the spacer 113) extending along a top 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify claim 20 of Patent (‘952)  by forming a device including a first conductive via plug, a first electrode, the barrier structure and the spacer, and the second electrode as taught by Nagel such that the first dielectric layer of Patent (‘952) in contact with the inner sidewall of the barrier structure to have the device comprising a first conductive via plug; a first electrode over the first conductive via plug; a bottom portion extending along a top surface of the first electrode and a standing portion extending along a sidewall of the second electrode, and a barrier structure along a sidewall of the standing portion of the spacer, wherein the barrier structure has an inner sidewall facing the storage element; wherein the first dielectric layer is in contact with the inner sidewall of the barrier structure in order to provide a reliable memory device having reduced size and improved characteristics and to obtain a semiconductor device having increased density (Nagel, Col. 1, lines 15-39; Col. 2, lines 7-17).
Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent (‘952) in view of Nagel (US Patent No. 9,722,174) and Li et al. (US 2015/0171314, hereinafter Li (‘314).
Claim 20 of Patent (‘952) recites a device comprising:
a first electrode (line 2);
a storage element (lines 3-5) over the first electrode;
a second electrode (lines 3-5) over the storage element;
a spacer (lines 6-10) having a bottom portion on the first electrode and a standing portion extending from the bottom portion;
a barrier structure (line 11) extending from the bottom portion of the spacer; and
a second conductive via plug (line 12) over the second electrode.
Further, Claim 20 of Patent (‘952) does not recite (1) a first conductive via plug; a first electrode over the first conductive via plug; a bottom portion extending along a top surface of the first electrode and  wherein the standing portion of the spacer is in contact with the second electrode, a barrier along a sidewall of the standing portion of the spacer; and (2) an interface between the second conductive via plug and the second electrode is higher than an interface between the second conductive via plug and the spacer.
Regarding (1), Nagel teaches forming a storage element (54) (Nagel, Fig. 13, Col. 1, lines 15-39; Col. 3, lines 16-27; Col. 4, lines 1-65; Col. 5, lines 47-67; Col. 6, lines 1-67; Col. 7, lines 1-29) over the first conductive plug (30), wherein a first electrode (44) is over the first conductive via plug (30); a spacer (113) including a bottom portion (e.g., a horizontal portion of the spacer 113) extending along a top surface of the first electrode (44) and a standing portion (e.g., a vertical portion of the spacer 113) extending along a sidewall of the second electrode (62).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify claim 20 of Patent (‘952)  by forming a device including a first conductive via plug, a first electrode, the barrier structure and the spacer, and the second electrode as taught by Nagel to have the device comprising a first conductive via plug; a first electrode over the first conductive via plug; a bottom portion extending along a top surface of the first electrode and a standing portion extending along and contacting a sidewall of the second electrode, wherein the standing portion of the spacer is in contact with the second electrode, a barrier along a sidewall of the standing portion of the spacer in order to provide a reliable memory device having reduced size and improved characteristics and to obtain a semiconductor device having increased density (Nagel, Col. 1, lines 15-39; Col. 2, lines 7-17).
Regarding (2), Li (‘314) teaches forming a memory device comprising MTJ element and a second conductive plug (e.g., via Vx+1) (Li (‘314), Figs. 6A-6H, ¶0001, ¶0016-¶0020, ¶0050-¶0056) directly to the second electrode (e.g., conductive hard mask HM) such that an interface between the second conductive via plug (e.g., via Vx+1) and the second electrode (e.g., HM) is higher than an interface between the second conductive via plug and the spacer (608), wherein the memory device has reduced size to improve integration (Li (‘314), Figs. 6A-6H, ¶0050-¶0052).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify claim 20 of Patent (‘952)  by forming a direct connection between the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0119494 to Li et al. (hereinafter Li).
With respect to Claim 1, Li discloses a device (Li, Fig. 5H, ¶0001, ¶0044-¶0071) comprising:
       a first conductive via plug (e.g., a bottom contact) (Li, Fig. 5H, ¶0054);
       a first electrode (BE) (Li, Fig. 5H, ¶0055, ¶0061) over the first conductive via plug (e.g., the bottom contact);
       a storage element (MTJ structure, e.g., 501-504) (Li, Fig. 5H, ¶0061-¶0064) over the first electrode (BE);
       a second electrode (TE) (Li, Fig. 5H, ¶0061) over the storage element (MTJ structure, e.g., 501-504);
       a spacer (e.g., 507) (Li, Fig. 5H, ¶0063) having a bottom portion (e.g., a horizontal portion on the bottom electrode BE) extending along a top surface of the first electrode (BE) and a standing portion (e.g., a vertical portion of the oxide layer on the sidewalls of the MTJ stack) extending from the bottom portion and along a sidewall of the second electrode (e.g., TE);

       a first dielectric layer (e.g., spacer 508) (Li, Fig. 5H, ¶0064, ¶0082) substantially conformally over the spacer and the barrier structure (507), wherein the first dielectric layer is in contact (e.g., the spacer 508 overlaps the barrier structure 507 having an inner sidewall facing the storage element, thus the spacer 508 is in contact with the barrier structure 507 having an inner sidewall of the barrier structure 507) with the inner sidewall of the barrier structure.
	Note that the term “in contact” is considered as a broad term which does not require two elements to be in direct contact.
Regarding claim 2, Li discloses the device of claim 1. Further, Li discloses the device, further comprising a second dielectric layer (e.g., Cap1/509) (Li, Fig. 5H, ¶0054, ¶0065) over the first conductive via plug (e.g., the bottom contact), wherein the first electrode (BE) has a portion extending through the second dielectric layer (Cap1) to a top surface of the first conductive via plug.
Regarding claim 3, Li discloses the device of claim 2. Further, Li discloses the device, wherein the first dielectric layer (508) (Li, Fig. 5H, ¶0064, ¶0082) has a bottom portion extending along a top surface (e.g., parallel) of the second dielectric layer (e.g., Cap1/509) (Li, Fig. 5H, ¶0054, ¶0065) and a standing portion extending from the bottom portion of the first dielectric layer and along a sidewall of the first electrode (BE), a sidewall of the bottom portion (e.g., a horizontal portion on the bottom electrode BE) of the spacer (507), and an outer sidewall of the barrier structure (e.g., portions of the spacer 507) (Li, Fig. 5H, ¶0063).
Regarding claim 4, Li discloses the device of claim 3. Further, Li discloses the device, wherein 
Regarding claim 5, Li discloses the device of claim 1. Further, Li discloses the device, further comprising a third dielectric layer (509/511) (Li, Fig. 5H, ¶0065, ¶0067) over the first dielectric layer (508), wherein the top surface of the first electrode (BE) is above a bottommost surface of the third dielectric layer (509).
Regarding claim 6, Li discloses the device of claim 5. Further, Li discloses the device, further comprising a second conductive via plug (514) (Kanaya, Fig. 5H, ¶0066-¶0068) extending to the second electrode (TE) through the third dielectric layer (509/511).
Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0263267 to Kanaya.
With respect to Claim 1, Kanaya discloses a device (Kanaya, Fig. 17, ¶0028-¶0031, ¶0064-¶0088) comprising:
       a first conductive via plug (103) (Kanaya, Fig. 17, ¶0064);
       a first electrode (201) (Kanaya, Fig. 17, ¶0064) over the first conductive via plug (103);
       a storage element (108/109/110, MTJ including a first magnetic layer as a storage layer 108) (Kanaya, Fig. 17, ¶0068, ¶0045) over the first electrode (201);
       a second electrode (111, a conductive layer connected to the upper plug 114) (Kanaya, Fig. 17, ¶0088, ¶0048, ¶0052) over the storage element (108/109/110);
       a spacer (205/206) (Kanaya, Fig. 17, ¶0075, ¶0078) having a bottom portion (e.g., 205) extending along a top surface of the first electrode (201) and a standing portion (e.g., 206) extending from the bottom portion and along a sidewall of the second electrode (e.g., a portion of the conductive layer 111);
       a barrier structure (207a) (Kanaya, Fig. 17, ¶0082) extending from the bottom portion of the spacer and along a sidewall of the standing portion (e.g., 206) of the spacer (205/206), wherein the barrier structure has an inner sidewall facing the storage element; and
       a first dielectric layer (e.g., 208) (Kanaya, Fig. 17, ¶0086) substantially conformally over the spacer and the barrier structure (207a), wherein the first dielectric layer (208) is 
	Note that the term “in contact” is considered as a broad term which does not require two elements to be in direct contact.
Regarding claim 5, Kanaya discloses the device of claim 1. Further, Kanaya discloses the device, further comprising a third dielectric layer (113) (Kanaya, Fig. 17, ¶0088, ¶0060) over the first dielectric layer (208), wherein the top surface of the first electrode (201) is above a bottommost surface of the third dielectric layer (113).
Regarding claim 6, Kanaya discloses the device of claim 5. Further, Kanaya discloses the device, further comprising a second conductive via plug (114) (Kanaya, Fig. 17, ¶0088, ¶0061) extending to the second electrode (111) through the third dielectric layer (113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0119494 to Li in view of Tu et al. (US 2014/0131654, hereinafter Tu).
Regarding claim 7, Li discloses the device of claim 6. Further, Li does not specifically disclose the device, further comprising a mask layer over the second electrode, wherein the second conductive via plug extends through the mask layer. However, Tu teaches forming a reliable memory cell (Tu, Figs. 2, 6e, ¶0002, ¶0022-¶0058) having reduced size and including interconnections comprising a contact via  (280) (Tu, Figs. 2, 6e, ¶0022-¶0025) extending to the second electrode (260) through the stop layer (270) comprised of a material (e.g., SiC, SiON or SiN) and provided on the second electrode (260) to protect the second electrode.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0263267 to Kanaya in view of Tu (US 2014/0131654).
Regarding claim 7, Kanaya discloses the device of claim 6. Further, Kanaya does not specifically disclose the device, further comprising a mask layer over the second electrode, wherein the second conductive via plug extends through the mask layer. However, Tu teaches forming a reliable memory cell (Tu, Figs. 2, 6e, ¶0002, ¶0022-¶0058) having reduced size and including interconnections comprising a contact via (280) (Tu, Figs. 2, 6e, ¶0022-¶0025) extending to the second electrode (260) through the stop layer (270) comprised of a material (e.g., SiC, SiON or SiN) and provided on the second electrode (260) to protect the second electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Kanaya by forming a stop layer as a mask layer over the second electrode of Kanaya and to form a contact extending through the stop layer as taught by Tu to have the device, further comprising a mask layer over the second electrode, wherein the second conductive via plug extends through the mask layer in order to provide a reliable memory cell having reduced size and to obtain a semiconductor circuit having increased number interconnected device per unit of area (Tu, ¶0002, ¶0022-¶0025). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0119494 to Li in view of Li (‘314) (US 2015/0171314). 
With respect to Claim 8, Li discloses a device (Li, Fig. 5H, ¶0001, ¶0044-¶0071) comprising:
       a first conductive via plug (e.g., a bottom contact) (Li, Fig. 5H, ¶0054);

       a storage element (MTJ structure, e.g., 501-504) (Li, Fig. 5H, ¶0061-¶0064) over the first electrode (BE);
       a second electrode (TE) (Li, Fig. 5H, ¶0061) over the storage element (MTJ structure, e.g., 501-504);
       a spacer (e.g., 507) (Li, Fig. 5H, ¶0063) having a bottom portion (e.g., a horizontal portion on the bottom electrode BE) extending along a top surface of the first electrode (BE) and a standing portion (e.g., a vertical portion of the oxide layer on the sidewalls of the MTJ stack) extending from the bottom portion and along and contacting a sidewall of the second electrode (e.g., TE), wherein the standing portion of the spacer is in contact with the second electrode (Note that the term “in contact” is considered as a broad term which does not require two elements to be in direct contact); 
       a barrier structure (e.g., portions of the spacer 507 on the oxide layer along the sidewalls of the MTJ stack) (Li, Fig. 5H, ¶0063) extending from the bottom portion of the spacer and along a sidewall of the standing portion (e.g., the vertical portion on the sidewalls of the MTJ stack) of the spacer (507); and
       a second conductive via plug (e.g., top via) over the second electrode (TE).
Further, Li does not specifically disclose that an interface between the second conductive via plug and the second electrode is higher than an interface between the second conductive via plug and the spacer. However, Li (‘314) teaches forming a memory device comprising MTJ element and a second conductive plug (e.g., via Vx+1) (Li (‘314), Figs. 6A-6H, ¶0001, ¶0016-¶0020, ¶0050-¶0056) directly to the second electrode (e.g., conductive hard mask HM) such that an interface between the second conductive via plug (e.g., via Vx+1) and the second electrode (e.g., HM) is higher than an interface between the second conductive via plug and the spacer (608), wherein the memory device has reduced size to improve integration (Li (‘314), Figs. 6A-6H, ¶0050-¶0052).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Li  by forming a contact via having a direct connection 
Regarding claim 9, Li in view of Li (‘314) discloses the device of claim 8. Further, Li discloses the device, further comprising a dielectric layer (e.g., 508) (Li, Fig. 5H, ¶0064, ¶0082) extending along a sidewall of the bottom portion (e.g., a horizontal portion on the bottom electrode BE) of the spacer and a sidewall of the barrier structure (e.g., 507).
Regarding claim 10, Li in view of Li (‘314) discloses the device of claim 8. Further, Li discloses the device, further comprising a dielectric layer (e.g., 508/509) (Li, Fig. 5H, ¶0064, ¶0082) extending along a top surface of the barrier structure (e.g., 507) and a top surface of the standing portion (e.g., a vertical portion of the oxide layer on the sidewalls of the MTJ stack) of the spacer.
Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0119494 to Li in view of Li (‘314) (US 2015/0171314). 
With respect to Claim 8, Kanaya discloses a device (Kanaya, Fig. 17, ¶0028-¶0031, ¶0064-¶0088) comprising:
       a first conductive via plug (103) (Kanaya, Fig. 17, ¶0064);
       a first electrode (201) (Kanaya, Fig. 17, ¶0064) over the first conductive via plug (103);
       a storage element (108/109/110, MTJ including a first magnetic layer as a storage layer 108) (Kanaya, Fig. 17, ¶0068, ¶0045) over the first electrode (201);
       a second electrode (111, a conductive layer connected to the upper plug 114) (Kanaya, Fig. 17, ¶0088, ¶0048, ¶0052) over the storage element (108/109/110);
       a spacer (205/206) (Kanaya, Fig. 17, ¶0075, ¶0078) having a bottom portion (e.g., 205) extending along a top surface of the first electrode (201) and a standing portion (e.g., 206) extending from the bottom portion and along and contacting a sidewall of the second electrode (e.g., a portion of the conductive layer 111), wherein the standing portion of the spacer is in contact with the second electrode (Note that the term “in 
       a barrier structure (207a) (Kanaya, Fig. 17, ¶0082) extending from the bottom portion of the spacer (205/206) and along a sidewall of the standing portion (e.g., 206) of the spacer (205/206); and
      a second conductive via plug (e.g., 114) over the second electrode (111).
Further, Kanaya does not specifically disclose that an interface between the second conductive via plug and the second electrode is higher than an interface between the second conductive via plug and the spacer. However, Li (‘314) teaches forming a memory device comprising MTJ element and a second conductive plug (e.g., via Vx+1) (Li (‘314), Figs. 6A-6H, ¶0001, ¶0016-¶0020, ¶0050-¶0056) directly to the second electrode (e.g., conductive hard mask HM) such that an interface between the second conductive via plug (e.g., via Vx+1) and the second electrode (e.g., HM) is higher than an interface between the second conductive via plug and the spacer (608), wherein the memory device has reduced size to improve integration (Li (‘314), Figs. 6A-6H, ¶0050-¶0052).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Kanaya by forming a contact via having a direct connection between the contact via and the top electrode as taught by Li (‘314) to have the device, wherein an interface between the second conductive via plug and the second electrode is higher than an interface between the second conductive via plug and the spacer in order to provide a reliable memory device having reduced size and improved integration capabilities (Li (‘314), ¶0001, ¶0016-¶0020, ¶0050-¶0052).
Regarding claim 9, Kanaya in view of Li (‘314) discloses the device of claim 8. Further, Kanaya discloses the device, further comprising a dielectric layer (e.g., 208) (Kanaya, Fig. 17, ¶0086) extending along a sidewall of the bottom portion (e.g., 205) of the spacer (205/206) and a sidewall of the barrier structure (e.g., 207a).
Regarding claim 10, Kanaya in view of Li (‘314) discloses the device of claim 8. Further, Kanaya discloses the device, further comprising a dielectric layer (e.g., 208) (Kanaya, Fig. 17, ¶0086) extending along a top surface of the barrier structure (e.g., 207a) and a top surface of the standing portion (e.g., 206) of the spacer.
Regarding claim 13, Kanaya in view of Li (‘314) discloses the device of claim 8. Further, Kanaya discloses the device, wherein a sidewall of the bottom portion (e.g., 205) (Kanaya, Fig. 17, ¶0075, ¶0078) of the spacer (205/206) is substantially aligned with a sidewall of the first electrode (201).
Claims 8-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,722,174 to Nagel in view of Li (‘314) (US 2015/0171314).
With respect to Claim 8, Nagel discloses a device (Nagel, Fig. 13, Col. 1, lines 15-39; Col. 3, lines 16-27; Col. 4, lines 1-65; Col. 5, lines 47-67; Col. 6, lines 1-67; Col. 7, lines 1-29) comprising:
       a first conductive via plug (30) (Nagel, Fig. 13, Col. 4, lines 15-31);
       a first electrode (44) (Nagel, Fig. 13, Col. 4, lines 32-38; Col. 6, lines 39-51) over the first conductive via plug (30);
       a storage element (e.g., magnetoresistive stack 54, MTJ element including magnetic layers for the memory cells) (Nagel, Fig. 13, Col. 3, lines 19-27; Col. 4, lines 38-58; Col. 6, lines 39-51) over the first electrode (44);
       a second electrode (62) (Nagel, Fig. 13, Col. 4, lines 59-65; Col. 5, lines 55-65) over the storage element (54);
       a spacer (113) (Nagel, Fig. 13, Col. 6, lines 49-51) having a bottom portion (e.g., a horizontal portion of the insulating layer 113 along the first electrode 44) extending along a top surface of the first electrode (46) and a standing portion (e.g., vertically extending portion of the insulating layer 113 from the horizontal portion of the insulating layer 113) extending from the bottom portion and along and contacting a sidewall of the second electrode (e.g., 62), wherein the standing portion of the spacer is in contact with the second electrode (Note that the term “in contact” is considered as a broad term which does not require two elements to be in direct contact);
       a barrier structure (e.g., a portion of the insulating layer 123) (Nagel, Fig. 13, Col. 6, lines 49-51) extending from the bottom portion (e.g., a horizontal portion of the insulating layer 113) of the spacer (113) and along a sidewall of the standing portion (e.g., vertically extending portion of the insulating layer 113) of the spacer (113); and

Further, Nagel does not specifically disclose that an interface between the second conductive via plug and the second electrode is higher than an interface between the second conductive via plug and the spacer. However, Li (‘314) teaches forming a memory device comprising MTJ element and a second conductive plug (e.g., via Vx+1) (Li (‘314), Figs. 6A-6H, ¶0001, ¶0016-¶0020, ¶0050-¶0056) directly to the second electrode (e.g., conductive hard mask HM) such that an interface between the second conductive via plug (e.g., via Vx+1) and the second electrode (e.g., HM) is higher than an interface between the second conductive via plug and the spacer (608), wherein the memory device has reduced size to improve integration (Li (‘314), Figs. 6A-6H, ¶0050-¶0052).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Nagel by forming a contact via having a direct connection between the contact via and the top electrode as taught by Li (‘314) to have the device, wherein an interface between the second conductive via plug and the second electrode is higher than an interface between the second conductive via plug and the spacer in order to provide a reliable memory device having reduced size and improved integration capabilities (Li (‘314), ¶0001, ¶0016-¶0020, ¶0050-¶0052).
Regarding claim 9, Nagel in view of Li (‘314) discloses the device of claim 8. Further, Nagel discloses the device, further comprising a dielectric layer (e.g., additional low-k dielectric material) (Nagel, Fig. 13, Col. 6, lines 42-51) extending along a sidewall of the bottom portion (e.g., 113) of the spacer (113) and a sidewall of the barrier structure (e.g., 123).
Regarding claim 13, Nagel in view of Li (‘314) discloses the device of claim 8. Further, Nagel discloses the device, wherein a sidewall of the bottom portion (e.g., 113) (Nagel, Fig. 13, Col. 6, lines 49-51) of the spacer (113) is substantially aligned with a sidewall of the first electrode (44).
Regarding claim 14, Nagel in view of Li (‘314) discloses the device of claim 8. Further, Nagel discloses the device, wherein a sidewall of the barrier structure (123) (Nagel, Fig. 13, Col. 6, lines 49-51) is substantially aligned with a sidewall of the first electrode (44).
Claims 8, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2006/0220084 to Umehara et al. (hereinafter Umehara) in view of Li (‘314) (US 2015/0171314).
With respect to Claim 8, Umehara discloses a device (Umehara, Fig. 2, ¶0002-¶0004, ¶0021-¶0073) comprising:
       a first conductive via plug (44) (Umehara, Fig. 2, ¶0027);
       a first electrode (46) (Umehara, Fig. 2, ¶0028) over the first conductive via plug (44);
       a storage element (MTJ element 66 including layers 48-54) (Umehara, Fig. 2, ¶0028, ¶0073) over the first electrode (46);
       a second electrode (the cap layer 56 comprised of conductive materials) (Umehara, Fig. 2, ¶0028, ¶0053, ¶0070, ¶0071) over the storage element (MTJ 66);
       a spacer (68/64) (Umehara, Fig. 2, ¶0028, ¶0029) having a bottom portion (e.g., a horizontal portion of the insulating layer 68 along the first electrode 46) extending along a top surface of the first electrode (46) and a standing portion (e.g., vertically extending portion of the insulating layer 68 from the horizontal portion of the insulating layer 68 and including spacer 64) extending from the bottom portion and along and contacting a sidewall of the second electrode (e.g., 56), wherein the standing portion of the spacer is in contact with the second electrode (Note that the term “in contact” is considered as a broad term which does not require two elements to be in direct contact);
       a barrier structure (e.g., a portion of the insulating layer 72) (Umehara, Fig. 2, ¶0029, ¶0067) extending from the bottom portion (e.g., a horizontal portion of the insulating layer 68 along the first electrode 46) of the spacer and along a sidewall of the standing portion (e.g., vertically extending portion of the insulating layer 68) of the spacer (205/206); and
       a second conductive via plug (e.g., groove including conductive material 84) (Umehara, Fig. 2, ¶0071) over the second electrode (62).
Further, Umehara does not specifically disclose that an interface between the second conductive via plug and the second electrode is higher than an interface between the second conductive via plug and the spacer. However, Li (‘314) teaches forming a memory device comprising MTJ element and a second conductive plug (e.g., via Vx+1) (Li (‘314), Figs. 6A-6H, ¶0001, ¶0016-¶0020, ¶0050-¶0056) directly to the second electrode (e.g., conductive hard mask HM) such that an interface between the second conductive via plug (e.g., via Vx+1) and the second electrode (e.g., HM) is higher than an interface between the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Umehara by forming a contact via having a direct connection between the contact via and the top electrode as taught by Li (‘314) to have the device, wherein an interface between the second conductive via plug and the second electrode is higher than an interface between the second conductive via plug and the spacer in order to provide a reliable memory device having reduced size and improved integration capabilities (Li (‘314), ¶0001, ¶0016-¶0020, ¶0050-¶0052).
Regarding claim 9, Umehara in view of Li (‘314) discloses the device of claim 8. Further, Umehara discloses the device, further comprising a dielectric layer (e.g., 74) extending along a sidewall of the bottom portion (e.g., a horizontal portion of the insulating layer 68) of the spacer and a sidewall of the barrier structure(e.g., a portion of the insulating layer 72) (Umehara, Fig. 2, ¶0029, ¶0067).
Regarding claim 11, Umehara in view of Li (‘314) discloses the device of claim 8. Further, Umehara discloses the device, wherein a topmost of the barrier structure (e.g., a portion of the insulating layer 72) (Umehara, Fig. 2, ¶0029, ¶0067) is above a topmost of the spacer (68/64).
Regarding claim 13, Umehara in view of Li (‘314) discloses the device of claim 8. Further, Umehara discloses the device, wherein a sidewall of the bottom portion (e.g., a horizontal portion of the insulating layer 68) (Umehara, Fig. 2, ¶0028, ¶0029, ¶0065) of the spacer is substantially aligned with a sidewall of the first electrode (46).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0220084 to Umehara in view of Li (‘314) (US 2015/0171314) as applied to claim 8, and further in view of Tu (US 2014/0131654).
Regarding claim 12, Umehara in view of Li (‘314) discloses the device of claim 8. Further, Umehara does not specifically disclose the device, further comprising a mask layer over the second electrode, wherein a topmost of the barrier structure is above a topmost of the mask layer. However, Umehara teaches that a topmost of the barrier structure (e.g., a portion of the insulating layer 72) (Umehara, Fig. 2, ¶0029, ¶0067) is above a topmost of the second electrode layer (56). Further, Tu teaches forming a reliable memory cell (Tu, Figs. 2, 6e, ¶0002, ¶0022-¶0058) having reduced size and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Umehara/Li (‘314)  by forming a stop layer as a mask layer conformally over the second electrode and the barrier structure extending above the second electrode of Umehara and to form a contact extending through the stop layer as taught by Tu to have the device, further comprising a mask layer over the second electrode, wherein a topmost of the barrier structure is above a topmost of the mask layer in order to provide a reliable memory cell having reduced size and to obtain a semiconductor circuit having increased number interconnected device per unit of area (Tu, ¶0002, ¶0022-¶0025).
Allowable Subject Matter
Claims 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest forming a device comprising a storage element including a spacer on sidewalls of the storage element, wherein the spacer comprises a bottom portion and a standing portion thinner than the bottom portion, a barrier structure extending from the bottom portion of the spacer and along a sidewall of the standing portion of the spacer, a first dielectric layer laterally surrounding a first electrode, and 5a second dielectric layer substantially conformally over the spacer and the barrier structure, wherein the first dielectric laver comprises a first portion directly under the first electrode and a second portion directly under the second dielectric layer, the second portion is thinner than the first portion, and the second dielectric layer is in contact with a sidewall of the first portion and a top surface of the second portion in combinations with other claim limitations as required by claim 21.
The dependent claims 22-26 are allowable by virtue of the dependence upon the claim 21.
Response to Arguments
Applicant's arguments filed 04/22/2021 regarding the rejections of claim 1 have been fully considered but they are not persuasive.
In response to Applicants argument that “[t]he stress and strain film 508 of Li is spaced apart from an inner sidewall of the oxide spacer 507 of Li facing the layers 501-504 of Li. By contrast, amended claim 1 recites "the barrier structure has an inner sidewall facing the storage element...the first dielectric layer is in contact with the inner sidewall of the barrier structure” (page 9 of Applicant’s Remarks); and “Amended claim 1 recites "the barrier structure has an inner sidewall facing the storage element...the first dielectric layer is in contact with the inner sidewall of the barrier structure." Applicant respectfully submits that this claimed limitation is not anticipated by Kanaya” (page 11 of Applicant’s Remarks), it is noted that the term “in contact” is considered as a broad term which does not require two elements to be in direct contact.
Thus, the rejections of claim 1 under 35 U.S.C. 102 using the prior arts by Li and Kanaya are maintained.
Regarding dependent claims 2-7 which depend on the independent Claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Applicant’s arguments with respect to claim(s) 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891